Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 08, 2019

The Court of Appeals hereby passes the following order:

A19A2233. MONIQUE JAMES v. AMERICAN HOMES 4 RENT
    PROPERTIES EIGHT, LLC ISAOA.

      This case began as a dispossessory proceeding in magistrate court with the
issuance of a writ of possession in favor of plaintiff American Homes 4 Rent
Properties Eight, LLC ISAOA. Defendant Monique James appealed to state court. See
OCGA § 15-10-41 (b) (1). Following a hearing, the state court ruled in favor of the
plaintiff granting it a writ of possession. James then filed a “Notice of Appeal to
Superior Court” seeking to appeal to that court. The superior court, however,
dismissed James’ appeal for lack of jurisdiction finding that pursuant OCGA § 5-6-
34, the appeal was improper. James has now filed a timely notice of appeal from the
superior court’s ruling.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, James was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (1) and (11); Strachan v. Meritor
Mtg. Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/08/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.